The opinion of the court was delivered by
Hoyt, J.
This action was brought to recover a one-third interest in certain lands described in the complaint. The plaintiffs claimed as heirs of their mother who, it was alleged, was the owner of an undivided half of the lands at the time of her death. The cause was submitted upon an agreed statement of facts, from which, among other things, it appeared that James H. Bolton and Julia Catherine Bolton, his wife, established a residence upon the lands in question in August, 1865, and that they lived thereon in full compliance with the requirements of the homestead law of the United States until the 15th day of June, 1871, when the said Julia Catherine Bolton died. That thereafter, on the 14th day of June, 1872, said James H. Bolton made final proof as required by the statute, and that thereafter, on September 19, 1872, a patent for said lands was issued to and in the name of said James H. Bolton. That the plaintiffs were children of the said James H. and Julia Catherine Bolton, and that they were minors until after the issue of said patent.
It further appeared from the agreed statement that after the issue of the patent, said James H. Bolton was married to one Margaret Miller, and that thereafter he and his wife, Margaret, executed and delivered a warranty deed to said premises and received full value therefor; that at the time of said conveyance the grantee therein had full knowledge of all the facts in relation to the acquisition of the land so conveyed, that the defendants were purchasers for value of the *249title so surveyed and at the time of making the purchase had no knowledge whatever as to the manner in which the title was acquired, further than that disclosed by the records of Clarke County, which upon their face showed a perfect chain of title from the government to their grantors. Other facts were agreed upon, but it is not necessary to state them as the legal questions which we shall discuss arise upon those above recited.
It will be seen that the record title is perfect in the defendants, and that they and their grantors had no notice of any facts which in any way tended to impugn the validity of such record title, and that they were purchasers for value. It must follow that, if the said James H. Bolton was vested with the legal title by the patent issued by the government, such legal title is now vested in the defendants, and, being so vested and they having no knowledge of any equities which could in any manner affect such legal title, it is perfect in them, whatever may have been the rights of the said Julia Catherine Bolton as the wife of said James H. Bolton, or of their children.
The important question therefore is as to whether or not the entire legal title was vested in James H. Bolton, or in himself jointly with the said Julia Catherine Bolton or her children. The appellants in their brief have elaborately argued in favor of the proposition that the substantial title passes from the government, under the homestead law, upon the completion of the five years’ residence and cultivation, as therein provided. This is an important question, and the authorities in reference thereto cannot be harmonized. But it is not necessary that it should be decided in the case at bar, for, so far as we are advised, none of the cases go to the extent of holding that the legal title passes before proof of such residence and cultivation has been made and filed as required by law ; and most of the cases hold that such legal title does not pass until the issuance of the patent.
The rulings as to the time when title passes have not been the same under the homestead act as under the donation law. As to the latter, most of the courts have held that upon the *250completion of the residence and cultivation required, the title both legal and equitable vests in the settler, and that the issuance of the patent thereafter is but evidence of, and not the conveyance of, title. While under the former, they have held that though the beneficial title may pass upon the completion of the residence and cultivation, the legal title does not so pass until proof has been regularly made and patent issued. That the legal title does not pass under the homestead law until proof of compliance with the statute seems to us evident from the language of the act. It provides that at any time within two years after the completion of the five years’ residence and cultivation proof thereof may be made, and that thereafter a patent will issue. It seems to follow, by necessary inference, that if proof is not made within the two years required after the completion of the residence and cultivation, all rights growing therefrom may be forfeited. And in case of such forfeiture no steps are necessary to reinvest the entire title, both legal and equitable, in the government, excepting such acts and declarations as it deems proper for that purpose.
But if the legal title had passed to the settler it could only be divested by some act of his, or by the adjudication of a court. Hence the acts and declarations of the executive branch of the government could not have that effect. But all the courts jhold that the rights of the settler can be terminated upon his default by such acts and declarations at any time before final proof has been made. It must follow that the legal title does not pass until such proof is made, whatever may be the rule as to the equitable title. The general rule in regard to the time when the title becomes perfected in the settler is that it will become so vested when he has performed every act on his part to be performed. From which it would seem to follow that even the equitable title would not pass under the homestead act until proof had been made as required. The right to the equitable title would be established by the residence and cultivation, but it would not vest in the settler as against the government until *251it was made aware of said fact by the proof required by the statute.
If what we have above stated as to the time when the title vested is true, the legal, if not the equitable, title remained in the government until proof of compliance with the statute. But such proof was not made until some time after the death of Julia Catherine Bolton, and since by her death the community was dissolved the legal title could not, at the time it passed from the government, vest in it or its members. And since it must vest somewhere, it must be held to have vested where by the paper title it purported to vest, that was in James H. Bolton.
We therefore feel compelled to hold that, wherever may have been the beneficial interest as between the said James H. Bolton and the estate of his wife, the legal title fully vested in him ; and such being the fact, a conveyance by him would pass a perfect legal title, and as incident to the passing of such perfect legal title, the entire title, both legal and equitable, would pass to one having no knowledge of any equities which could affect the legal title. And since from the stipulated facts the defendants were the holders of such legal title, discharged of any such equities, their title was perfect as against the plaintiffs.
The judgment will be affirmed.
Stiles and Scott, JJ., concur.